In re HCA Highland Hospital Inc.; Columbia Highland Hospital; — Defendant(s); applying for supervisory and/or remedial writs, Parish of Caddo, 1st Judicial District Court, Div. A, No. 413-917; to the Court of Appeal, Second Circuit, No. 33363-CW.
Granted in part. The case is remanded to the trial court to conduct an in camera inspection, if it has not already done so, of all materials requested by plaintiffs in their Third and Fourth requests for Production on which relator asserts a peer-review privilege. See Smith v. Lincoln General Hospital, 605 So.2d 1347 (La.1992). The writ is denied as to that portion of the trial court’s judgment ordering production of non-party patient records, subject to the provision that any personal identifying information be redacted. See Speer v. Whitecloud, 99-1879 (La.10/15/99), 744 So.2d 1283.
KIMBALL, J., not on panel.